The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pommerer et al. (US 9,426,552).
	Regarding claim 1, Pommerer discloses a method of providing virtual sound in an electric vehicle (see col. 4, lines 57-63, regarding “the sound generator can generate an engine noise belonging to an internal combustion engine … when the drive unit has no internal combustion engine at all.  In particular, an electric vehicle can thus be operated with the background noise of a vehicle having an internal combustion engine”).  The method, comprising:  collecting, by a control unit 26, vehicle driving information (e.g., “speed”, etc.) for outputting the virtual sound, while the electric vehicle is traveling; determining, by the control unit 26, characteristics of the virtual sound based on the collected vehicle driving information (see col. 8, lines 29-34, regarding “the generator control device 26 may be advantageously configured such that it analyzes signals that correlate with the current operating state of the drive unit 2.  Such signals are, for example, a speed and a load of the respective electric motor …  Further, such a signal may be given by the speed of the vehicle 1”); generating, by the control unit 26, a virtual effect signal for outputting the virtual sound, based on information on the determined characteristics of the virtual sound; generating, by an audio device 4, a sound signal containing the characteristics of the virtual sound, based on the virtual effect signal that is input from the control unit 26 (see col. 8, lines 36-42, regarding “the generator control device 26 drives the respective sound generator 4 … as a function of the current drive output of the drive unit 2 for generating an engine noise of an internal combustion engine, even if the drive unit 2 has no internal combustion engine at all”); correcting, by the audio device, the generated sound to obtain a final sound signal corresponding to a vehicle rating that is selected by a driver according to setting information based on a preset vehicle rating and a sound correction algorithm (e.g., driver changes engine noise from a 4 cylinder engine to an 8 cylinder engine); and outputting, by the audio device 4, the virtual sound corresponding to the selected vehicle rating, according to the final sound signal resulting from the correction (see col. 8, lines 52-61, regarding “a manually drivable operating means 32, which is coupled with the generator control device 26 in a suitable manner, may be provided in the passenger compartment 7.  The driver of the vehicle is able via this operating means 32 to select and activate engine noises that are assigned to different types of internal combustion engines and are stored in the generator control device 26.  For example, the different types of internal combustion engines may have different number of cylinders and/or different displacements”).
	Regarding claim 2, the virtual sound is a virtual after-burn sound that results from simulating an after-burn sound generated in an exhaust system of an internal combustion engine vehicle.  See col. 3, line 64, through col. 4, line 2, regarding “the emission pipe of the sound generator may be designed as a tail pipe of an exhaust system and arranged in a rear area of the vehicle.  It is possible as a result in an especially impressive manner to emit engine noises in the usual manner via the tail pipe, the so-called ‘exhaust pipe,’ into the environment”.
	Regarding claim 3, the virtual sound is virtual engine sound or virtual motor sound.  See col. 4, lines 57-61, regarding “the sound generator can generate an engine noise belonging to an internal combustion engine … when the drive unit has no internal combustion engine at all.”
	Regarding claim 4, the virtual sound comprises a virtual after-burn sound that results from simulating an after-burn sound generated in an exhaust system of an internal combustion engine vehicle, and a virtual engine sound that results from simulating engine sound of the internal combustion engine vehicle.  The virtual after-burn sound is output through a speaker 4 installed on a rear side 8 of the electric vehicle and the virtual sound is output through a speaker 4 installed on a front side 5 of the electric vehicle.  See figure 1.  See col. 3, line 64, through col. 4, line 11.
Regarding claims 5 and 6, the characteristics of the virtual sound comprises an outward emission point in time that is a point in time at which the virtual sound is output by the audio device 4.  Further, the characteristics of the virtual sound further comprise:  at least one of intensity, a duration time, a time interval, a frequency band, or a pitch indicating a degree of highness or lowness of tone, of the virtual sound.  For example, when a driver presses the gas pedal then releases the gas pedal, the characteristics of the virtual sound includes a varying of an intensity of the virtual engine sound for a duration of time, as claimed.
	Regarding claim 7, see col. 4, lines 36-45, regarding “the generator control device may analyze a signal correlating with the operating state of the unit drive.  Such signals are, for example, a current speed of the respective drive unit, a rate of load of the drive unit, which can be characterized by current values of the load and/or torque and/or output, a position of the gas pedal, especially angle and/or path of adjustment and/or gradient, information on the transmission, such as the gear selected and/or the current coupling state, as well as a current speed of the vehicle.’
	Regarding claim 8, the vehicle rating is a vehicle grade that is classified and defined based on at least one of a size and weight of a vehicle, a size and output capacity of a power generation apparatus, a number of cylinders and displacement of an engine, or the presence or absence of a turbocharger.  See col. 8, lines 52-61.
	Regarding claim 9, in correcting the generated sound signal to obtain the final sound signal corresponding to the vehicle rating, a frequency and sound pressure of a pre-correction sound signal are adjusted and thus corrected according to the setting information based on the vehicle rating and the sound correction algorithm.  For example, when the driver switches the sound from a 4 cylinder engine to an 8 cylinder engine, the generated sound signal is corrected as claimed.
	Regarding claims 10 and 11, the vehicle rating is selected and input by the driver through an interface unit 32 connect to the audio device 4 in the electric vehicle.  In outputting the virtual sound, the virtual sound adjusted according to a value that is set by operating an interface unit 32 connected to the audio device 4 is output.  See col. 8, lines 52-61.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pommerer et al. (US 9,426,552), as applied to claim 11 above, in further view of Dunn (US 7,979,147).
Pommerer discloses the invention as claimed, including operating an interface unit 32 to adjust the virtual sound output by the audio device 4, but fails to specifically teach that operating the interface unit 32 includes at least one of audio volume adjustment or sound tone adjustment.  Dunn discloses a method of generating an engine and/or exhaust sound of a predetermined vehicle and outputting the sound, and further including volume control 36 to control the amplitude of the outputted sound, in the same field of endeavor, for the purpose of controlling the volume of the outputted sound as desired by the driver (see col. 19, lines 58-66).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Pommerer, in view of Dunn, such that operating the interface unit 32 includes at least audio volume adjustment.  A practitioner in the art would have been motivated to do this for the purpose of controlling the volume of the outputted sound as desired by the driver.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 each disclose a method and system for simulating engine noises of vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
August 10, 2022